IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs April 18, 2012

       MICHAEL DESHAY PEOPLES, JR. v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                    No. 2006-C-1980    Mark J. Fishburn, Judge


                  No. M2011-01866-CCA-R3-PC - Filed May 15, 2012


A Davidson County Grand Jury indicted petitioner, Michael Deshay Peoples, Jr., for first-
degree felony murder, especially aggravated robbery, two counts of aggravated robbery, and
one count of aggravated kidnapping. The State dismissed one of the aggravated robbery
counts. Following a trial on the remaining counts, a jury found petitioner guilty as charged
and sentenced him to life in prison for felony murder. The trial court conducted a sentencing
hearing on the remaining counts and ordered concurrent sentences of eighteen years at one
hundred percent for especially aggravated robbery; ten years at thirty percent for aggravated
robbery; and ten years at one hundred percent for aggravated kidnapping. This court
affirmed the convictions and sentences, and the supreme court denied permission to appeal.
Petitioner filed a petition for post-conviction relief by checking several boxes on the standard
form, but he added no supporting facts. The post-conviction court summarily dismissed the
petition. Finding no error, we affirm the post-conviction court’s summary dismissal of the
petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which N ORMA M CG EE O GLE and
A LAN E. G LENN, JJ., joined.

Michael Deshay Peoples, Jr., Only, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Rob McGuire, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                          OPINION

       The facts developed at trial and summarized by this court can be reviewed in our
opinion on direct appeal. See Michael Deshay Peoples, Jr., No. M2009-01783-CCA-R3-CD,
2010 WL 3528986, at *1-6 (Tenn. Crim. App. Sept. 10, 2010), perm. app. denied (Tenn. Feb.
17, 2011).

       Petitioner filed a pro se petition for post-conviction relief on June 10, 2011. As
grounds for relief, petitioner checked boxes on a standard form provided by the Tennessee
Department of Correction and approved by the Tennessee Supreme Court. He alleged, by
checking the corresponding boxes, that his convictions were based on evidence gained
pursuant to an unconstitutional search and seizure; that his convictions were based on a
violation of the privilege against self-incrimination; and that he was denied effective
assistance of counsel. An admonition contained within the form advised petitioner to “attach
a separate sheet of paper” and “include under each violation [you] claim[,] each and every
fact you feel supports it” and “explain in detail how you are prejudiced by the violation and
why you are entitled to relief.” However, petitioner failed to do so. His petition failed to
contain any facts whatsoever in support of his alleged grounds for collateral relief.

       The post-conviction court entered an order on July 18, 2011, summarily dismissing
the petition because “the petition fail[ed] to present to this Court a full disclosure of factual
grounds in which relief would be appropriate.” In other words, petitioner failed to comply
with the mandatory provisions of the post-conviction procedure statute, which reads:

       (d)    The petition must contain a clear and specific statement of all grounds
              upon which relief is sought, including full disclosure of the factual
              basis of those grounds. A bare allegation that a constitutional right has
              been violated and mere conclusions of law shall not be sufficient to
              warrant any further proceedings. Failure to state a factual basis for the
              grounds alleged shall result in immediate dismissal of the petition. If,
              however, the petition was filed pro se, the judge may enter an order
              stating that the petitioner must file an amended petition that complies
              with this section within fifteen (15) days or the petition will be
              dismissed.

Tenn. Code Ann. § 40-30-106(d) (2006). Further, Tennessee Supreme Court Rule 28,
section 5(E)(4), demands that “[t]he petition shall contain specific facts supporting each
claim for relief asserted by petitioner.” (emphasis added). The rule further provides for
dismissal of the petition without a hearing as the consequence for failure to provide



                                               -2-
the necessary specific factual allegations in compliance with the rule. Tenn. Sup. Ct. R. 28
§ 5(F)(3).

       Petitioner appeals the post-conviction court’s summary dismissal of his petition for
post-conviction relief. Because summary dismissal of a petition for post-conviction relief
involves a question of law, we review the order de novo. Arnold v. State, 143 S.W.3d 784,
786 (Tenn. 2004); see Burnett v. State, 92 S.W.3d 403, 406 (Tenn. 2002).

        On appeal, petitioner asserts that the post-conviction court should have allowed him
the opportunity to amend his petition to bring it into compliance with the statutory
requirements. He cites Hutcherson v. State, 75 S.W.3d 929, 931 (Tenn. Crim. App. 2001),
as authority for his position. In Hutcherson, we held that “[i]t is imperative that factual
allegations be made and that the petition be verified as true under oath.” Id.
Notwithstanding, we noted that a post-conviction court has discretion to enter an order
allowing a petitioner to file an amended petition complying with the factual allegation
requirement within fifteen days or dismissal would result. Id.; see Tenn. Code Ann. § 40-30-
106(d) (2006). Citing Tennessee Supreme Court Rule 28, section 6(B)(4)(b), we reiterated
“that a trial court must not dismiss a pro se petition ‘for failure to follow the prescribed form
until the court has given petitioner a reasonable opportunity to amend the petition with the
assistance of counsel.’” Hutcherson, 75 S.W.3d at 931.

       However, the procedural posture of Hutcherson was far different from this case. In
Hutcherson, petitioner attempted to comply with the statutory requirements of the petition
for post-conviction relief by attaching a separate document entitled “Memorandum of Law
in Support of Post Conviction Relief.” Id. at 930. The memorandum was annexed to the
petition by the reference, “See Attachment.” Id. That petitioner failed to verify the facts
contained in the memorandum under oath, and the post-conviction court did not extend the
verification found in the petition itself to the attachment. Under the limited facts presented
in Hutcherson, we reversed and remanded to the post-conviction court for appointment of
counsel and amendment of the petition.

        Employing the same analysis, we reach the opposite conclusion in this case. Petitioner
did not attempt to comply with the statutory provisions. The lynchpin of Tennessee Code
Annotated section 40-30-106(d) (2006) is that the post-conviction court has discretion to
order the amendment of a petition that is devoid of specific factual allegations. Trial courts
are not required to do so. When a petitioner simply “checks the boxes” on the provided form,
the post-conviction petitioner does not comply with the requirement of alleging specific facts
in support of his claims. See Edward Beard v. State, No. W2004-00627-CCA-R3-PC, 2005
WL 675260, at *2-3 (Tenn. Crim. App. March 23, 2005). We have recently held, “While
courts should be and are more lenient in construing pro se filings, no court can simply ignore

                                               -3-
the failure to provide any factual support whatsoever for a claim raised in a pro se post-
conviction petition.” State v. Xavier C. Parks, No. W2007-00142-CCA-R3-PC, 2008 WL
648937, at *1 (Tenn. Crim. App. March 11, 2008). The post-conviction court did not err in
summarily dismissing the post-conviction petition in this case.

      Accordingly, we affirm the judgment of the post-conviction court.


                                                 _________________________________
                                                 ROGER A. PAGE, JUDGE




                                           -4-